DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot in view of the new ground of rejection necessitated by applicant's amendment.  The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi et al. (U.S. Pre-Grant Publication No. 20090096326) in view of Park et al. (U.S. Pre-Grant Publication No. 20130328447).
Regarding independent claim 1: Onishi et al. (e.g. see FIG 1, FIG 2, §0079-0088) discloses an actuator (50) comprising: a piezoelectric element (10); a vibration plate (24, 35) that has the piezoelectric element (10) joined thereto and is configured to vibrate in accordance with displacement of the piezoelectric element (10); and a support (36) configured to support the vibration plate (35); wherein the vibration plate (35) and the support (36) are integrally molded (e.g. see Abstract: 36 is continuously extended from the extension part 35; §0084: rising portion 36 joined to and bent at a right angle from extension 35.)
Onishi et al. does not disclose “a holder disposed on the vibration plate, the holder being configured to join the vibration plate to an objection of vibration.”
However, Park et al. (e.g. see FIG. 1A, FIG. 1B, FIG. 1C, FIG. 2, FIG. 3, FIG. 4, §0039-§0042) teaches a holder (140) disposed on the vibration plate (110), the holder (140) being configured to join the vibration plate (110) to an objection of vibration (130).

Since Onishi et al. and Park et al. are both from the same field of endeavor (piezoelectric actuator), the purpose disclosed by Park et al. would have been recognized in the pertinent art of Onishi et al.
Regarding claim 3: Onishi et al. (e.g. see FIG 2 and §0087-0088) discloses the support (36) is configured so that an end of the vibration plate (24, 35) is displaced more in a longitudinal direction than in a normal direction of the vibration plate (24, 35) in accordance with displacement of the piezoelectric element (the upper ends of rising portions 36 are pulled inwardly, so that rising portions 36 are pivoted about fixed ends 36a thereof and rising portions 36 are pivoted outwardly.)
Regarding independent claim 4: Onishi et al. (e.g. see FIG 1, FIG 2, §0079-0088) discloses a tactile sensation providing apparatus comprising: an actuator (50) comprising: a piezoelectric element (10); a vibration plate (24, 35) that has the piezoelectric element (10) joined thereto and is configured to vibrate in accordance with displacement of the piezoelectric element (10); and a support (36) configured to support the vibration plate (24, 35); wherein the vibration plate (24, 35) and the support (36) are integrally molded (e.g. see Abstract: 36 is continuously extended from the extension part 35; §0084: rising portion 36 joined to and bent at a right angle from extension 35.)
Onishi et al. discloses neither “an object of vibration configured to provide a tactile sensation to a user by vibration of the vibration plate being transmitted to the object of vibration” nor “a holder disposed on the vibration plate, wherein the holder is configured to join the vibration plate to the object of vibration.”
However, Park et al. (e.g. see FIG. 1A, FIG. 1B, FIG. 1C, FIG. 2, FIG. 3, FIG. 4, §0039-§0042) teaches an object of vibration (130) configured to provide a tactile sensation to a user (-§0041: providing user with a high quality haptic feedback) by vibration of the vibration plate (110) being transmitted to the object of vibration (130) and a holder (140) disposed on the vibration plate (110), wherein the holder (140) is configured to join the vibration plate (110) to the object of vibration (130).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the piezoelectric actuator of Onishi et al. to include “an object of vibration configured to provide a tactile sensation to a user by vibration of the vibration plate being transmitted to the object of vibration” and “a holder disposed on the vibration plate, wherein the holder is configured to join the vibration plate to the object of vibration” as taught by Park et al. for the purpose of providing the upward and downward displacement that is directly proportioned to a displacement value of the deformation of the electro-active polymer in order to improve a reliability of the actuator and to provide a user with a high quality haptic feedback (§0039-§0042).
Since Onishi et al. and Park et al. are both from the same field of endeavor (piezoelectric actuator), the purpose disclosed by Park et al. would have been recognized in the pertinent art of Onishi et al.
Regarding claim 6: Onishi et al. (e.g. see FIG 2 and §0087-0088) discloses the support (36) is configured so that an end of the vibration plate (24, 35) is displaced more in a longitudinal direction than in a normal direction of the vibration plate (24, 35) in accordance with displacement of the piezoelectric element (10) (the upper ends of rising portions 36 are pulled inwardly, so that rising portions 36 are pivoted about fixed ends 36a thereof and rising portions 36 are pivoted outwardly.)
Claims 2, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (U.S. Pre-Grant Publication No. 20090096326) in view of Park et al. (U.S. Pre-Grant Publication No. 20130328447) and further in view of Takeda et al. (U.S. Pre-Grant Publication No. 20130215080).
Regarding claim 2: Onishi et al. does not explicitly disclose “the vibration plate and the support are made of different materials.”
However, Takeda et al. (FIG. 3, FIG. 4, §0053) teaches the vibration plate (11) and the support (13) are made of different materials (§0053: In this case, as compared to the support members 13a-13d provided at the four corner portions 11a-11d, the support members 13e and 13f may be made from the same material yet have a smaller cross-sectional area, or the support members 13e and 13f may have the same cross-sectional area yet be made from a different material.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the piezoelectric actuator of Onishi et al. to include “the vibration plate and the support are made of different materials” as taught by Takeda et al. for the purpose of increasing the vibration amplitude of the touch panel (§0053).
Since Onishi et al. and Takeda et al. are both from the same field of endeavor (piezoelectric device), the purpose disclosed by Takeda et al. would have been recognized in the pertinent art of Onishi et al.
Regarding claim 5: Onishi et al. does not explicitly disclose “the vibration plate and the support are made of different materials.”
However, Takeda et al. (FIG. 3, FIG. 4, §0053) teaches the vibration plate (11) and the support (13) are made of different materials (§0053: In this case, as compared to the support members 13a-13d provided at the four corner portions 11a-11d, the support members 13e and 13f may be made from the same material yet have a smaller cross-sectional area, or the support members 13e and 13f may have the same cross-sectional area yet be made from a different material.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the piezoelectric actuator of Onishi et al. to include “the vibration plate and the support are made of different materials” as taught by Takeda et al. for the purpose of increasing the vibration amplitude of the touch panel (§0053).
Since Onishi et al. and Takeda et al. are both from the same field of endeavor (piezoelectric device), the purpose disclosed by Takeda et al. would have been recognized in the pertinent art of Onishi et al.
Regarding claim 7: Onishi et al. (e.g. see FIG 2 and §0087-0088) discloses the support (36) is configured so that an end of the vibration plate (24, 35) is displaced more in a longitudinal direction than in a normal direction of the vibration plate (24, 35) in accordance with displacement of the piezoelectric element (10) (the upper ends of rising portions 36 are pulled inwardly, so that rising portions 36 are pivoted about fixed ends 36a thereof and rising portions 36 are pivoted outwardly.)
Regarding claim 8: Onishi et al. (e.g. see FIG 2 and §0087-0088) discloses the support (36) is configured so that an end of the vibration plate (24, 35) is displaced more in a longitudinal direction than in a normal direction of the vibration plate (24, 35) in accordance with displacement of the piezoelectric element (10) (the upper ends of rising portions 36 are pulled inwardly, so that rising portions 36 are pivoted about fixed ends 36a thereof and rising portions 36 are pivoted outwardly.)
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishii et al. (U.S. Pre-Grant Publication No. 20160155926) discloses an electroacoustic transducer for a piezoelectric speaker.  The electroacoustic transducer has a support member and a vibration plate firmly fix in the form of insert molding. 
Rupin (FR 3091414A1) discloses an electromechanical actuator with amplified deformation for a touch screen device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




17 November 2021				/EMILY P PHAM/                                                                        Primary Examiner, Art Unit 2837